Order entered November 30, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00913-CV

                              SHEIK TEHUTI, Appellant

                                           V.

                          ATMOS ENERGY CORP, Appellee

                   On Appeal from the 193rd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-13-12135

                                       ORDER
      Sheik Tehuti’s Motion for Body of Law Supporting Appointment of Fiduciary/Trustee is

DENIED.




                                                  /s/   ADA BROWN
                                                        JUSTICE